Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


ARTURO MEDINA, BRIGIDA
MEDINA, INDIVIDUALLY AND AS
NEXT FRIEND OF ARTURO MEDINA
JR. AND GENESIS MEDINA,


                                    Appellants,

v.

CANUTILLO I.S.D. and 
MARIA DEL CARMEN VILLELA,

                                    Appellees.

§
 
§
 
§
 
§
 
§

§

 §




No. 08-07-00172-CV

Appeal from
 210th District Court

of El Paso County, Texas

(TC #2006-4402)



MEMORANDUM OPINION


	Pending before the Court is Appellees' motion to dismiss the appeal for want of prosecution.
Finding that Appellants have not filed a brief, we dismiss the appeal for want of prosecution.
	Appellants filed their notice of appeal on July 16, 2007.  The Clerk's record was filed on July
25, 2007 and a reporter's record was not filed.  Therefore, Appellants' brief was due to be filed by
August 24, 2007.  On August 30, 2007, the Clerk's Office informed Appellants by letter that their
brief was past due and no motion for extension of time had been filed.  That same date, Appellants
filed a motion for an extension of time to file their brief.  The Court granted Appellants' motion and
extended the due date of the brief until October 8, 2007.  Appellants did not file their brief on the
due date and they have not requested an extension of time.  On November 16, 2007, Appellees filed
a motion to dismiss the appeal for want of prosecution.  Appellants have not responded to the motion
to dismiss.
	This Court possesses the authority to dismiss an appeal for want of prosecution when the
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  We grant Appellees' motion and dismiss the appeal for
want of prosecution pursuant to Texas Rules of Appellate Procedure 38.8(a)(1) and 42.3(b).  We
further grant Appellees' request to tax the costs of appeal against Appellants.


January 17, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.